Citation Nr: 0308147	
Decision Date: 04/30/03    Archive Date: 05/06/03

DOCKET NO.  00-03 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left shoulder condition.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from June 1943 to February 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which found that the veteran had 
not submitted new and material evidence to reopen his claim 
for service connection for a left shoulder condition.  


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's claim to reopen. 

2.  In a rating decision dated in August 1994, the RO 
determined that new and material evidence had not been 
submitted to reopen the claim for service connection for a 
left shoulder condition.  That decision was not timely 
appealed.  

3.  The evidence received subsequent to the RO's final August 
1994 decision bears directly and substantially upon the 
specific matter under consideration; is neither cumulative 
nor redundant; and/or is by itself or in connection with 
evidence previously assembled so significant that it must be 
considered in order to fairly decide the merits of the claim.

 
CONCLUSIONS OF LAW

1.  The August 1994 rating decision that denied reopening the 
claim for service connection for a left shoulder condition is 
final.  38 U.S.C.A. 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1994).

2.  New and material evidence has been received since the 
August 1994 final rating decision and the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A February 1945 report of medical survey noted that the 
veteran's left shoulder condition was an acquired deformity 
due to a birth injury.  It was the opinion of a Medical Board 
that this condition existed prior to service, was not 
incurred or aggravated during service and that as a result he 
was not suitable for retention in the service.  Service 
connection for a left shoulder condition was denied by the RO 
in a March 1945 rating decision.  

In March 1994, the veteran filed a claim for service 
connection for aggravation of his left shoulder during 
service.  VA outpatient treatment records were obtained and 
added to the claims file.  In August 1994 the RO determined 
that new and material evidence had not been submitted to 
reopen the claim for service connection for a left shoulder 
condition as the newly submitted records did not show 
treatment for a left shoulder condition but treatment for 
other conditions.  A notice of disagreement was submitted and 
a statement of the case was issued in September 1995.  The 
statement of the case informed the veteran that he had 60 
days to complete his appeal by filing a substantive appeal.  

No further correspondence was received from the veteran until 
August 1998 at which time the veteran submitted a statement 
from R. Hawkins, M.D. which stated the following:

I have had the opportunity to review the 
data regarding [the veteran's] left 
shoulder problems.  His diagnosis was 
reported to be acquired deformity of the 
left shoulder due to a birth injury.  
Routine military calestetics (sic.), 
lifting, pulling or pushing with the 
right upper extremity would be expected 
to worsen this shoulder problem.

VCAA

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and any 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002).  VA must also inform the veteran which 
evidence VA will seek to provide and which evidence the 
veteran is to provide.  Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West 2002).  In this case, 
the veteran is not prejudiced by any failure of VA to provide 
complete notice as required by VCAA or to develop the 
evidence, at least with regard to reopening the claim, as 
this decision results in a grant of the veteran's claim to 
reopen.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2002).

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  The veteran's reported history of the preservice 
existence of a disease or injury does not constitute notation 
of such disease or injury, but is considered with all other 
evidence in determining if the disease or injury preexisted 
service.  The presumption of soundness can be rebutted if 
clear and unmistakable evidence demonstrates that the disease 
or injury existed prior to enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.

For compensation purposes, the term "aggravation" has 
specific meaning, based on the controlling statute and 
regulation and judicial interpretation of the relevant law.  
A preexisting disease or injury will be presumed to have been 
aggravated by service only if the evidence shows that the 
underlying disability underwent an increase in severity.  
Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. 
§ 3.306(a).  A flare-up of symptoms, in the absence of an 
increase in the underlying severity, does not constitute 
aggravation of the disability.  Hunt v. Derwinski, 1 Vet. 
App. 292, 296-7 (1991).  Evidence of the veteran being 
asymptomatic on entry into service, with an exacerbation of 
symptoms during service, does not constitute evidence of 
aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 
(1991).  If the disorder becomes worse during service and 
then improves due to inservice treatment to the point that it 
was no more disabling than it was at entrance into service, 
the disorder is not presumed to have been aggravated by 
service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding if 
no notice of disagreement is filed within the prescribed 
period.  The claim will not thereafter be reopened or 
allowed, except as otherwise provided.  38 U.S.C.A. §§ 5108, 
7105(c); 38 C.F.R. § 20.1103. If a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a).  In Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  In Kutscherousky v. West, 12 
Vet. App. 369 (1999) the Court held that the prior holdings 
in Justus and Evans that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.

Section 3.156(a) of 38 C.F.R. was amended with the VCAA in 
August 2001 but it was explicitly made applicable only to 
applications to reopen finally disallowed claims received by 
VA on or after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.156(a) 
(2002)).  Since the veteran's application to reopen was 
received by the RO prior to this date, in August 1998, the 
preexisting version of 38 C.F.R. § 3.156 applies, and the 
Board need not determine which version of the regulation 
would be most favorable to veteran.  See Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  In any event, the Board's 
decision is the same under the old or the new regulation.  
All citations in this decision refer to the "old" version 
of 38 C.F.R. § 3.156.

Analysis

The Board notes that the August 1994 rating decision, to 
which the veteran filed a notice of disagreement, is the last 
final decision on the issue of service connection for a left 
shoulder condition.  In the 60 days following the issuance of 
the statement of the case in September 1995, there was no 
additional evidence submitted, and no communication received 
from the veteran.  The next communication referencing the 
issue of service connection for a left shoulder condition is 
in August 1998.  A substantive appeal must be filed within 60 
days from the issuance of the SOC or within the remainder of 
the one-year period from the date of mailing notification of 
the determination being appealed, whichever period ends 
later.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302(b) 
(2002).  As such, the August 1994 rating decision is final.

The basis for the August 1994 denial was that service 
connection had previously been denied because the veteran's 
left shoulder condition was shown to be a developmental 
formation not aggravated by service.  The August 1998 letter 
from Dr. Hawkins indicates that routine military exertion 
would be expected to worsen the veteran's shoulder problem.  
This evidence, which was not considered by the RO in the 
August 1994 rating decision is both new and material to the 
question of whether the veteran's left shoulder condition was 
aggravated during service.  As such, the additional evidence 
contributes "to a more complete picture of the circumstances 
surrounding the existence of a current disability."  See 
Hodge, 155 F.3d 1356 (1998).  The Board concludes that the 
additional evidence submitted in support of the veteran's 
claim is new and material and warrants reopening of the claim 
for service connection for a left shoulder condition. 


	(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a left shoulder 
condition is reopened.


REMAND

Although the veteran's claim is reopened, VA must ensure 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) before proceeding to the merits of the veteran's 
claim.  In this case, the veteran was never informed by the 
RO of the provisions of the VCAA.  For instance, the RO has 
not informed the veteran which evidence VA will seek to 
provide and which evidence the veteran is to provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  
Nor has the RO shown that all reasonable attempts to develop 
the relevant facts and obtain the evidence necessary for 
equitable resolution of the veteran's claim on the merits 
has been accomplished.  

Accordingly, this case is REMANDED for the following:

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



